 

 

Case 19-24332-SMG Doc27 Filed 01/18/20 Page 1 of 3

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF FLORIDA

IN RE: CASE NO. 19-24332-BKC-SMG
RITA MARIE NEWMAN,

Debtor,
/

OBJECTION TO CLAIM NO. 2-1 OF THE INTERNAL
REVENUE SERVICE

IMPORTANT NOTICE TO CREDITOR: THIS IS AN OBJECTION TO YOUR CLAIM
THIS OBJECTION SEEKS TO EITHER DISALLOW OR REDUCE THE AMOUNT OR CHANGE THE
PRIORITY STATUS OF THE CLAIM FILED BY YOU OR ON YOUR BEHALF PLEASE READ THIS
OBJECTION CAREFULLY TO IDENTIFY WHICH CLAIM IS OBJECTED TO AND WHAT
DISPOSITION OF YOUR CLAIM IS RECOMMENDED. THIS OBJECTION ALSO SETS AN
EXPEDITED HEARING ON THIS OBJECTION ON THE DATE ALREADY SCHEDULED FOR THE
CONFIRMATION HEARING IN ACCORDANCE WITH ADMINISTRATIVE ORDER 99-4, “ORDER
SHORTENING THE TIME FOR SERVING AND NOTICING HEARING ON CERTAIN OBJECTIONS
TO CLAIMS IN CHAPTER 13 CASES”.

Pursuant to Bankruptcy Rule 3007, Local Rule 3007-1 and Administrative Order 99-4, the

- Debior, by and through undersigned counsel, hereby files this Obj ection to Claim 2-1 of the Intemal

Revenue Service, and in support thereof states as follows:

 

 

Claim Amount of Basis for Objection and
No, Name of Claimant Claim Recommended Disposition
2-1 INTERNAL REVENUE SERVICE $249949 88 Debtor disputes the Claim #2-1

on the ground that the Debtor
that the Debtor has a pending
divorce and the separated
husband’s accountant is in the
process of amending tax
returns. The Debtor will be
filing for “innocent spouse”
and likely a married filing
separately tax return. The
property is worth $346,000.00
The mortgage is $344,729.09
and United Community
Management, the association is
owed $15395.89,

Accordingly, there is no equity
support a secured claim,

Wherefore, the Debtor requests this Court to enter an Order striking the secured portion.

 
Case 19-24332-SMG Doc27 Filed 01/18/20 Page 2 of 3

The movant, or movant's counsel, Bigge & Rodriguez, shall serve a copy of this objection
and notice of hearing on all required parties and shall file this original objection and notice and
completed certificate of service (printed on reverse) with the court not later than 14 days prior to
the hearing date.

 

 

All moving or objecting parties shall bring to the hearing, a proposed order, sustaining their
position, with appropriate copies and envelopes.

 

 

CERTIFICATE OF SERVICE AND COMPLIANCE
WITH LOCAL RULE 9073-1(D)

I hereby certify that a true copy of this “Objection to Claim and Notice of Hearing On Shortened

Robin Weiner, Trustee
(electronically)

Assistant U. S. Trustee
(electronically)

Internal Revenue Service
POB 7346
Philadelphia, PA 19101

Internal Revenue Service

c/o D. Stewart Bankruptcy Specialist
401 S.W. Peachtree St. N.W.

Room 900 M/S 334-D

Atlanta, GA 30308

US Attorney

Southern District of Florida
99 NE 4S8t

Miami, FL 33132

Honorable William Barr

Attorney General of the United States
Dept. Of Justice, Room 4400

950 Pennsylvania Ave N.W.
Washington, DC 20530-0001

Special Assistant U.S. Attorney

c/o Internal Revenue Service (SBSE)
POB 9, Stop 8000

51 S.W. 1* Ave.

Notice on Objection to Claim” were served on all parties listed below on 25th day of October 2019, _
Case 19-24332-SMG Doc27 Filed 01/18/20 Page 3 of 3

Miami, FL 33130

Civil Process Clerk at the Office of

HONORABLE ARIANA FAJARDO ORSHAN

United States Attorney

Southern District of Florida

99 N.E. 4 St

Miami, FL 33132

I HEREBY CERTIFY that I am admitted to the Bar of the United States District Court for
the Southern District of Florida and I am in compliance with the additional qualifications to
practice in this Court set forth in Local Rule 2090-I (A).

 

Bigge & Redriguez

Attorneys for Debtor

. 915 Middle River Drive, Suite 401
Fort Lauderdale, FL 33304

(954) 400-7322 / (954) 400-5449 Fax

By: S/ ROBERT J. BIGGE, JR,
Robert J. Bigge, Jr.
Florida Bar No. 906620
